Citation Nr: 1639235	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include depression, posttraumatic stress disorder (PTSD), and substance abuse secondary to depression and/or PTSD.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to November 2009.  He was awarded the Combat Action Badge and the Iraq Campaign Medal with Campaign Star, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 RO decision.  

In 2011, the Veteran executed a power of attorney form in favor of a private attorney.  However, in March 2016, the attorney moved to withdraw from representation of the Veteran, declaring that various factors make continued representation impractical or otherwise unethical.  The Board accepts this declaration as sufficient good cause to excuse the attorney from further representing the Veteran in this appeal.  The RO did notify the Veteran via an April 2016 letter that the attorney had withdrawn and provided him information as to how to appoint another representative, which he has not done.

The Veteran's November 2011 notice of disagreement raises an additional claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  As service connection has not yet been granted for any disability, review of this claim is premature.  We simply note it here.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The issues certified for appeal include entitlement to service connection for an acquired psychiatric disability to include depression and substance abuse.  However, in June 2014, the Veteran filed a new claim for entitlement to service connection for PTSD.  Governing case law requires that claims for mental health disabilities must be viewed in light of several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  Reasonably, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.  Moreover, the regulation that defines a "[s]ubstantially complete application" says that an application should identify "any medical condition(s) on which it [the claim] is based."  38 C.F.R. § 3.159(a)(3).  The inclusion of the plural "condition(s)" indicates that a single claim can encompass more than one condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, upon remand, the RO should review the claim to include all mental health disabilities shown to be present.

Since 2010, when the Veteran filed the claim which led to this appeal, he has used at least three different addresses.  A September 2010 form indicates that the Veteran was homeless at that time.  There are several indications in the file that the Veteran is not receiving his mail.  This is significant because up to this point, the RO has primarily corresponded with the Veteran through the mail system.

One piece of correspondence from the VA, a copy of the October 2013 Statement of the Case, was returned by the Postal Service.  A handwritten note indicates that the notice was resent with a new address; however the only other copy of this letter in the file bears the same address and it is unclear what the "new address" was considered to be.  

In July 2013 the Veteran failed to report for a scheduled VA examination.  The file, as is usual procedure, does not contain a copy of the notice letter, so we cannot tell where the notice was sent.  Under the circumstances, there is a possibility that he did not report for the examination because he did not receive the notification.  

Likewise, the Veteran was scheduled for a Board hearing in August 2016.  He again failed to show for the hearing.  Again, it is entirely possible that he did not report for the hearing because he did not receive the notification.  VA has had no contact from him in over two years.

Specific procedures for contacting homeless veterans are set forth in 38 C.F.R. § 1.710.  For instance, correspondence may be delivered to the Agent Cashier of a VA Medical facility, if the Veteran attends that facility or is likely to attend that facility.  Upon remand, those procedures should be followed, unless it becomes apparent that the Veteran has obtained a fixed address and is reachable by the usual means.  The Veteran is again advised that he should always try to provide both the RO and the VAMC with a contact address, if possible, and keep it updated.

In this case, the Veteran receives regular VA medical care.  Review of his medical records reveals that he appears to be in regular contact with the VA social work service and his treating mental health care providers.  Several additional residences are reflected in the review of the Veteran's medical records, as his social workers' support team has assisted him in obtaining subsidized housing upon several occasions.  Another social work note reflects that the Veteran was under "house arrest;" apparently related to several different criminal legal situations.  We observe in passing that the Veteran's VA medical records have not been updated for his claims file in several years.  

In any case, the Veteran has requested a hearing before a Veterans Law Judge via videoconference and he is entitled to one under law.  As above, it is possible that he did not receive notice of the hearing scheduled for August 2016 and the Board is not satisfied that the RO's letter of notification was adequate under the circumstances.  Therefore, another attempt should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO should initially simply contact the VA medical facilities where the Veteran receives care to ascertain whether they have a current address for him.  If not, then the complete process outlined in 38 C.F.R. § 1.710 should be followed for all correspondence pertaining to this appeal.  

2.  The RO should schedule a videoconference hearing, following all indicated procedures to notify the Veteran and his representative, should he choose to appoint one, of the scheduled date and time. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


